WILKINSON, Circuit Judge,
concurring:
I take exception to the suggestion in Chief Judge Winter’s dissent that we certify the question in this case.
Certification of questions of state law is a desirable procedure in appropriate circumstances. Like most doctrines of abstention or reference, however, certification may further delay the resolution of cases, and impose an added burden upon state courts. Where the state official charged with administration of a law has expressed a clear view on the precise matter before us, there is no infringement on the proper function of state law in following that ruling.